     Case 2:19-cv-06481-JFW-KS Document 26 Filed 07/23/20 Page 1 of 1 Page ID #:470




 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
      SERGIO JAVIER SALDANA,            ) NO. CV 19-6481-JFW (KS)
11                                      )
                    Plaintiff,
12          v.                          )
                                        ) JUDGMENT
13                                      )
      ANDREW SAUL, Commissioner of      )
14
      Social Security,                  )
15                     Defendant.       )
16    _________________________________ )
17
18          Pursuant to the Court’s Order Accepting Findings and Recommendations of United

19    States Magistrate Judge, IT IS ADJUDGED that the decision of the Commissioner of Social

20    Security is AFFIRMED and the above-captioned action is dismissed with prejudice.

21
22    DATED: July 23, 2020

23                                                      ________________________________
                                                                 JOHN F. WALTER
24                                                      UNITED STATES DISTRICT JUDGE
25
26
27
28
